Citation Nr: 0635696	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  01-18 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Martinsburg, 
West Virginia


THE ISSUE

Whether the veteran is eligible to enroll in the Department 
of Veterans Affairs healthcare system.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from April 1955 to April 1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Martinsburg, West Virginia.  In this decision, the VAMC 
determined that the veteran was in Priority Group 8 and 
denied him enrollment in the VA healthcare system.

In March 2006 the Board remanded the case for further 
evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims ("the 
Court") held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.

In March 2006 the Board remanded the claim requesting, 
amongst other things, that the AOJ associate with the claim 
file a copy of the veteran's original claim for enrollment in 
the VA healthcare system and the VAMC's February 2004 
decision that denied the issue.  The requested documents have 
not been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

The AOJ should associate with the claim 
file a copy of the veteran's original 
claim for enrollment in the VA 
healthcare system and the VAMC's 
February 2004 decision that denied the 
issue

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



